DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/2/2022 has been entered.
 
Double Patenting
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/000,928. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim a container with an overmold aperture with an overmolding portion extending therethrough.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how “said portion of said overmolding material extends through and beyond each of said at least two overmold apertures …” It appears that there are two separate portions of the overmolding material that extends through two separate apertures. For examination purposes, this limitation is examined as such. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-12, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faifer (US 2015/0247701). 
Regarding claim 1, Faifer discloses an overmolded/through-molded holster, comprising:  2a holster body (14), wherein the 3holster body extends from a substantially open top portion to a bottom portion, and 4wherein one or more wall portions define an at least partial holster cavity of 5the holster body; 6at least one overmold aperture (80) formed through a portion of one or 7more of the one or more wall portions; and an overmolding material (46 or 58) molded atop at least a portion of an exterior surface of the holster body as an additional layer of material attached or affixed atop the portion of the exterior surface of the holster body, wherein an integral portion (82 or 118) of the overmolding material extends through the at least one overmold aperture to form a through-body protrusion to anchor or tether a portion of the overmolding material to the holster body, and wherein the through-body protrusion extends beyond said at least one overmold aperture and into the at least partial holster cavity. See Figs. 1-4. 
Regarding claim 3, 1the at 2least partial holster cavity includes a frame/slide portion and a trigger guard portion. See Figs. 1-3A. 
Regarding claim 4, 1a depth 2of the frame/slide portion is different from a depth of the trigger guard portion. See Figs. 1-3A. 
Regarding claim 7, 1the holster body is substantially rigid. See Figs. 1-3A. 
Regarding claim 8, 24WO 2018/183183PCT/US2018/024320the 2overmolding material can be more resilient than a material used to form the holster body. See [0096].  
Regarding claim 19, at least two overmold apertures (Fig. 3A, 80; and Fig. 3B, 80) are formed through said at least one of said one or more wall portions, wherein a first portion (at 82) of said portion of said overmolding material extends through and beyond a first of said at least two overmold apertures to form a through-body protrusion in said at least partial holster cavity, and wherein a second portion (at 118) of said portion of said overmolding material extends through and beyond a second of said at least two overmold apertures to form a through-body protrusion in said at least partial holster cavity. See Figs. 1-4.
Regarding claim 110, one or more overmold recess ridge segments (at 76) extend from at least a portion of said exterior surface of said holster body to define an overmold recess, wherein said at least one overmold aperture is formed through one of said one or Page 3 of 28Application No.: 16/462,308Matter No.: 0210-014-U1more wall portions within said overmold recess, and wherein said overmolding material extends within said overmold recess. See Fig. 3A. 
Regarding claim 11, at least one overmold recess (at 76) is formed in at least a portion of an exterior surface of the holster body, wherein the at least one overmold aperture is formed through a portion of one or more of the one or more wall portions within the overmold recess, and wherein the overmolding material extends within the overmold recess. See Fig. 3A.
Regarding claim 12, at least one overmold recess (at 76) is formed in at least a portion of an exterior surface of the holster body, wherein the at least one overmold aperture is formed through one of the one or more wall portions within the overmold recess, and wherein the overmolding material extends only within the overmold recess. See Fig. 3A. 
Regarding claim 15, Faifer discloses an overmolded/through-molded holder, comprising: one or more wall portions defining a holder body portion (14), wherein the one or more wall portions define an at least partial holder cavity of the holder body portion; at least one overmold aperture (80) formed through one of the one or more wall portions; and an overmolding material (46) molded atop at least a portion of an exterior surface of the holder body portion as an additional layer of Page 4 of 24Application No.: 16/462,308Matter No.: 0210-014-U1material attached or affixed atop the portion of the exterior surface of the holster body portion, wherein a continuous portion (82) of the overmolding material extends through the at least one overmold aperture to form one or more through-body protrusions to anchor or tether a portion of said overmolding material to said holster body portion, and wherein each through-body protrusion extends through and beyond the at least one overmold aperture into the at least partial holder cavity. See Figs. 1-3A
Regarding claim 16-18, Faifer sufficiently discloses the claimed invention. See Fig. 3A.
Regarding claim 20, Faifer sufficiently discloses the claimed invention including an integral portion (82) of the overmolding material that extends through the at least one overmold aperture to form one or more through-body protrusions to anchor or tether the overmolding material to the holder body portion. See Figs. 1-A.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Faifer as applied above in further view of French et al. (US 2005/0035163).
Regarding claims 5 and 6, Faifer does not disclose a contouring as claimed. French, which is drawn to a holster, discloses 1at least a 2portion of the holster cavity being contoured to accommodate a specific 3type or model of handgun to be retained within the overmolded/through-molded 4holster, wherein at least a 2portion of one or more wall portions is contoured to 3accommodate a specific type or model of handgun to be retained within the 4overmolded/through-molded holster. See [0046]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the holster of Faifer be contoured, as disclosed by French, in order to facilitate the accommodation of a firearm.  

Claims 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Faifer as applied above in further view of Prince et al. (US 2015/0197023).
Regarding claims 13, 14 and 19, Faifer does not disclose a texture or design as claimed. Prince, which is drawn to a holster, discloses using such limitations. See [0037]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the holster of Faifer have textures and variations, as disclosed by Prince, in order to improve grip and/or facilitate identification of the holster.

Response to Arguments
Applicant's arguments filed 8/29/2022 have been considered but are moot in view of the new grounds of rejection. Applicant argues that Faifer does not disclose the latest amendments -  the Office respectfully disagrees. It appears that applicant has a narrow interpretation of the term “overmolding material.” There is nothing in applicant’s specification to preclude that any additional material above the pouch body of Faifer cannot meet the broad limitation of an “overmolding material.” Thus, given the broadest reasonable interpretation, it is the Office’s position that (46) of Faifer can be interpreted to be an “overmolding material.” Moreover, the overloading material (46) of Faifer is an “additional layer of material attached or affixed atop the portion of the exterior surface of the pouch body,” and “anchor[s] or tether[s] a portion of said overmolding material to said pouch body, and wherein said through-body protrusion.” See Figs. 1-4 and above rejection.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734